Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s response filed on 06/27/2022 is duly acknowledged.
Claims 1-20 were previously canceled by applicants.
Claims 38-41 have been newly presented for examination.
Claims 21-41, as currently amended/presented, are currently pending in this application, and have been examined on their merits in this action.
Priority
	This application has been filed as a CON of parent US application 14/542,304 filed on 11/14/2014, now a US patent 10,633,625, which claims priority from a US provisional application 61/905,182 filed on 11/16/2013.
Examiner-Initiated Interview
On 07/15/2022, examiner discussed proposed claim amendments (see attached Examiner-initiated interview summary, and draft proposal faxed to attorney of record on 07/12/2022) with applicant’s attorney Mr. Bryant E. Wade. However, no agreement on the scope of the allowable subject matter could be reached.
Terminal Disclaimer
The terminal disclaimer filed on 06/27/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,633,625 B2 and US 9,617,506 B2 (both issued to same assignee) has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Accordingly, the ODP rejections as previously made by the examiner, have been withdrawn.
Claim Rejections - 35 USC § 112 -Withdrawn
In view of current amendments to claim 21, the 112-b rejection as previously made by the examiner has been withdrawn.
The following contains new grounds of objection/rejection over pending claims as currently amended/presented by applicants:
NOTE: In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103- Made/Maintained
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1.	Claim 21-37 and new claims 38-41 (as amended/presented) are/remain rejected under 35 U.S.C. 103 as being unpatentable over Antwiler (US 2008/0220523 A1; previously cited by the examiner).
Claim 21 (as currently amended) is directed to “A method of expanding cells in a cell expansion system, the method comprising:
circulating a fluid through a bioreactor of the cell expansion system, wherein the fluid
comprises a plurality of cells;
	reducing a flow rate of the fluid through the bioreactor;
after the reducing, maintaining the bioreactor in a first orientation for a first period of time to allow at least a first portion of the plurality of cells to attach to a first portion of the bioreactor;
after the first period of time, rotating the bioreactor to a second orientation, wherein the
second orientation is different from the first orientation; and
after the rotating, expanding the first portion of the plurality of cells while maintaining the bioreactor such that the expanding the first portion of the plurality of cells occurs toward a second portion of the bioreactor different from the first portion in a direction influenced by gravity.” 

See also limitations of dependent claims 22-37, and claims 38-41 (new), as currently amended/presented.

It is to be noted that instant claim 21 (as currently amended) does not require any specific type of bioreactor, specific orientations in terms of being horizontal, vertical and/or any degree of rotation(s), and/or any specific type of adherent or non-adherent cells per se; neither does it require any specific “flow rate”, or that the “second portion” of the bioreactor be free of cells prior to the “expanding” step as currently recited in the claim. Therefore, claimed limitations have been interpreted broadly in light of the written disclosure of record for the prior art purposes hereinafter.

Antwiler (2008) discloses closed cell expansion systems and methods of use of such systems for loading, growing/expanding and harvesting adherent mammalian stem cells. The cell expansion systems include a hollow fiber cell growth chamber, and first and second circulation loops (intracapillary loops and extracapillary loops) associated with the interior of the hollow fibers and exterior of the hollow fibers, respectively that are used to circulate fluid comprising adherent mammalian bone marrow (i.e. mesenchymal stem cells, MSCs) and stem cells for loading and expanding in the bioreactor (see abstract, and summary of the invention, [0006]-[0012], [0021], [0055], [0120], Examples 1-6 for adherent and non-adherent cells, and claims 25-27, in particular). Antwiler discloses the details of “cell expansion system” which comprises fluid circulation paths configured for fluid to flow through cell growth chamber, sample coil, pump, and back through cell growth chamber, wherein the cells can be flushed out of cell growth chamber, or redistributed along the hollow fiber membranes (see [060]-[0073], for instance). Antwiler discloses the fact that the cell expansion system provides great flexibility in varying growth conditions and criteria, and discloses the method steps of loading cells into the bioreactor by fluid circulation using “passive loading” method (see [0160]- [0161], for instance) that involves reducing (or alternatively stopping pumps for fluid circulation) the rate of circulating fluid for loading cells, wherein the flow rate is slowed and/or adjusted to allow cells to settle, i.e. under influence of gravity (see [0118]-[126] and [0147], for instance) in said hollow fibers of the cell growth chamber, which provides for the attachment of mammalian stem cells in the fibers (see Example 4, [0151]-[0152], [0172], for instance) with or without suspended cells as co-culture, wherein the cells can be incubated under suitable conditions and temperature for a specific/predetermined period of time for growth expansion and harvested using suitable medium/conditions (see [0012], [0074], [0123], [0126]-[0131], [0151], for instance). 
Antwiler also disclose the fact that said bioreactor can be rotated (per need using a rocking device and programmable software; see figure 16, [0166], for instance) around a rotation axis (or a central axis) and therefore can be positioned in a horizontal as well as vertical orientations relative to gravity (i.e. each position intrinsically having its own top and bottom fibers; see section “Rocking device’’, [0095]-[0099], [0156], figure 6, in particular) within the cell expansion system, and can be further rotated clockwise or counter-clockwise as per need (i.e. angular rotation up to 180 degrees or 360 degrees, or greater) in order to properly distribute cells throughout the bioreactor.
Regarding the limitations of “...expanding the first portion of the plurality of cells while the bioreactor is in the second orientation, such that the expanding the first portion of the plurality of cells occurs toward a second portion of the bioreactor different from the first portion in a direction influenced by gravity” (see claim 21 as amended), it is to be noted that paragraph [0099] from Antwiler discloses the fact that “...Different rocking components can be used separately, or can be combined in any combination. For example, a rocking component that rotates bioreactor 400 around central axis 410 can be combined with the rocking component that rotates bioreactor 400 around axis 412. Likewise, clockwise and counterclockwise rotation around different axes can be performed independently in any combination”, and therefore given such disclosure, it would have been obvious to person ordinary skill in the art of cell culture to rotate and/or suitably orient the bioreactor using rocking device (instant disclosure does not define specifically the term “rotational device’, and in fact uses the same “rocking devices”; see parent specification 14/542,304, [0019], [0088], [0089], [0092], for instances) in such a way as to allow cell seeding in different orientations, or at portions devoid of cells, or for that matter throughout the cell expansion system by appropriately rotating and controlling/adjusting the flow rate of the circulating fluid comprising plurality of cells. Since the rate of the circulating fluid flow can be adjusted/reduced using the circulating pumps in the cell expansion device, an artisan in the art would have had a reasonable expectation of success in seeding cells (by reducing the flow rate in order to help settle the cells in the hollow fibers) in a second or any other desired orientation of the bioreactor, such as horizontal position(s) in which adherent cells can appropriately seed, grow and/or expand downward in said bioreactor, albeit under the influence of gravity (i.e. intrinsic effect under paused/reduced fluid flow conditions, wherein cells would be normally expected to settle downward in the lower portions of the bioreactor, for instance; resulting in attachment or seeding of adherent cells, for instance, especially in portions of the hollow fiber membranes that are devoid of attached cells).  Although Antwiler does not specifically demonstrate cell growth expansion pattern after rotating and manipulating the fluid flow rate of the bioreactor, such an effect on cell growth expansion would normally be expected by a person in the cell culture art under the specific conditions of cell growth and expansion, for example depending on the cell type being cultured (in particular using mammalian adherent stem cells, such as MSCs), and the flow rates employed during the loading, attachment and expanding steps, for instance.
In addition, although Antwiler does not specifically disclose the limitations of dependent claims for the first, second, or third “period of time” as currently recited in instant dependent claims 24-33), which are used in order to allow cell attachment and expansion and/or growth of cells in the bioreactor in different orientations for loading and expansion, at the time of the effective filing date of this invention, given the disclosure of Antwiler for cell adhesion/attachment and growth in culture of mammalian stem cells, it would have been obvious to an artisan of ordinary skill in the cell culture art, depending on the cell type used, to optimize each of the cell seeding and/or attachment periods and the amount of time required for optimal growth and/or expansion of cells in the hollow fiber bioreactor as disclosed by Antwiler (see paragraph [0123], for instance; also instant claim 21 is not limited to any specific type of bioreactor, or specific cell type, adherent or otherwise). The orientations and/or rotations ensuring that all sides of the bioreactor have optimal loading with cells, for efficient cell expansion which would normally be desired using such cell expansion systems, as already disclosed by Antwiler, and as discussed above. Since, Antwiler already discloses the fact that flow rates (i.e. volume/time) can be tested (and therefore adjusted according to the need for desired cell/bead distributions) using synthetic beads (of different sizes/densities) capable of entering the hollow fibers of the cell growth chamber (see Antwiler, [0150]; i.e. intrinsically based on the inner diameter of the hollow fibers used in the process, which are the same as disclosed in the parent specification [00102] of record, i.e. an “average inner diameter of 215 microns”; see Antwiler [0053]-[0054], in particular), the newly recited limitations of claim 38 for “determining the first period of time based on an inner diameter of the plurality of hollow fibers”, would have been obvious and/or fully contemplated by an artisan of ordinary skill in the art before the effective filing date of the claimed invention. It is to be noted that instant claim 21 is not limited to any specific flow rates, any specific type of bioreactor per se; or for any specific type of cells, mammalian or otherwise, adherent or non-adherent, for instances. Therefore, unless certain specific criticality (or data/evidence to the contrary, which is currently lacking on the record) is provided on the record by applicants for the claimed parameters such as specific “periods of time” in terms of cellular loading, cell attachment, growth, and/or in combination with certain specific orientation of the bioreactor used in the process as claimed, given the detailed disclosure from Antwiler, such optimization of incubation parameters for a given cell type under given culture medium conditions (for example medium type, pH, temperature, rotation, flow rate, seeding/attachment time, etc.), and given flow rate, would have been obvious and/or optimizable by an artisan of ordinary skill in the art.  Also, since Antwiler already discloses the fact that “…the CES further includes an oxygenator. In certain variations, the oxygenator includes oxygenator inlet and outlet ports disposed in the oxygenator housing. Oxygenators can be part of the first circulation path or second circulation path. Oxygenators thus provide oxygen and/or other gases to the first or second fluid circulation paths” (see Antwiler, [0011], [051], for instance, and Fig. 1D), the newly recited limitations of “providing oxygen to the first portion of the plurality of cells” (see new claim 41, as currently presented), or “feeding” said cells with nutrients (for instance) for cell seeding and/or growth (see instant claim 40; i.e. using culture media with nutrients normally used to culture cells; see Antwiler, [0005], [0051], [0113]-[0114], [0123], [0125], for instance) would have been obvious to an artisan of ordinary skill in the art before the effective filing date of the claimed invention, as generically presented.  Therefore, the invention as generically presented fails to distinguish itself over the combined teachings and/or suggestions from the cited prior art of record, as discussed above.
Thus, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of this invention as claimed.
Response to Applicant’s Arguments
Applicant's arguments filed on 06/27/2022 (as they pertain to the prior art rejection of record) have been fully considered but they are moot in view of the new grounds of rejection made in this office action, as discussed above.  Also, the arguments are also not found to be persuasive at least for the following reasons of record:
Regarding the 103(a) rejection over Antwiler, applicants argue the following:

    PNG
    media_image1.png
    396
    719
    media_image1.png
    Greyscale

Applicant’s arguments are duly noted and fully considered.  However, as noted in the rejection of record above, instant claim 21 (as currently amended) does not require any specific type of bioreactor, specific orientations in terms of being horizontal, vertical and/or any degree of rotation(s), and/or any specific type of adherent or non-adherent cells per se; neither does it require any specific “flow rate”, or that the “second portion” of the bioreactor be free of cells prior to the “expanding” step.  As already noted above, since Antwiler (see [099], in particular) discloses the fact that “...Different rocking components can be used separately, or can be combined in any combination. For example, a rocking component that rotates bioreactor 400 around central axis 410 can be combined with the rocking component that rotates bioreactor 400 around axis 412. Likewise, clockwise and counterclockwise rotation around different axes can be performed independently in any combination”, given such disclosure, it would have been obvious to person ordinary skill in the art of cell culture to rotate and/or suitably orient the bioreactor using rocking device (instant disclosure does not define specifically the term “rotational device’, and in fact uses the same “rocking devices”; see parent specification 14/542,304, [0019], [0088], [0089], [0092], for instances) in such a way as to allow efficient cell seeding in different orientations, or at portions of the bioreactor that are devoid of cells, or for that matter throughout the cell expansion system by appropriately rotating as well as controlling/adjusting the flow rate of the circulating fluid comprising plurality of cells through the hollow fiber bioreactor, as suggested by Antwiler.  Such orientations and/or rotations ensuring that all sides of the bioreactor have optimal loading with cells using the influence of gravity (such as “passive loading” and attachment disclosed by Antwiler), for efficient cell attachment and expansion as already suggested by Antwiler, would have been obvious and/or fully contemplated by an artisan of ordinary skill in the art, unless evidence/data provided on record to the contrary.  Therefore, the applicant’s arguments are duly noted and considered, but are not deemed persuasive.  
The 103(a) rejection of record is therefore properly made/maintained.
Conclusion
NO Claims are currently allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATYENDRA K. SINGH whose telephone number is (571)272-8790. The examiner can normally be reached M-F 8:00- 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LOUISE W HUMPHREY can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SATYENDRA K. SINGH
Primary Examiner
Art Unit 1657


/SATYENDRA K SINGH/            Primary Examiner, Art Unit 1657